DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on 3/15/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Boller on 5/21/2021.  The application has been amended as follows: 
In claim 1, line 3, “the pair” has been amended to read as – the plurality of pairs --.
In claim 13, line 8, “the pair” has been amended to read as – the plurality of pairs --.
In claim 25, line 8, “the pair” has been amended to read as – the plurality of pairs --.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sato et al. (US 2021/0144326) teaches an image sensor comprising a light-shielding pixel row selection unit configured to set one of a pair of the light-shielding pixels of the plurality of light-shielding pixels as a readout light-shielding pixel and cause the readout light-shielding pixel to generate a potential according to a dark current, and set the other of the pair of effective pixels as a reference light-shielding pixel and cause the reference light-shielding pixel to generate a predetermined potential; and a readout circuit configured to read a signal according to a difference between the potential of the readout effective pixel and a potential obtained by averaging the potential of the reference effective pixel and the potential of the reference light-shielding pixel, and read a signal according to a difference between the potential of the readout light-shielding pixel and the averaged potential.  This brings about an 
effect that a signal corresponding to the difference between the potential of the readout light-shielding pixel and the averaged potential is read (Figs. 49-51, para. [0527]-[0540]). 
	Gerstenberger et al. (US 2011/0157434) teaches an image sensor which includes multiple photoactive pixels and multiple dark reference pixels arranged in rows and columns to form a pixel array.  A dark signal is read out of one or more dark reference pixels in each column and used to determine a column offset for one or more columns in the pixel array.  Each time an image or frame of an image is read out, the column offset for the one or more columns is updated using dark signals read out from a given number of dark reference pixels.  The column offset for the one or more columns is scaled when a gain level is changed for a 
correction or a previously scaled initial column offset when the image or the frame of an image is captured without a change in the gain level.  A column offset correction is determined for each column in a pixel array, as shown in block 604.  The dark signals read out of each column are averaged together to produce a column average dark signal value, and the column average dark signal value is used as a column offset correction.  The column offset corrections are stored in a memory (block 606) (Figs. 1-7B and para. [0034], [0044], [0051]).
 Mikes (US 2020/0099875) teaches an imaging system that comprises an image pixel array, a dark pixel array, and a controller.  The image pixel array includes a plurality of pixel clusters adapted to generate image signals.  The dark pixel array is adapted to generate one or more black reference signals corresponding to a global black level value of the imaging system.  The controller includes logic that when executed by the controller causes the system to perform operations including determining local black level values for each of the pixel clusters and correcting a first image signal included in the image signals based, at least in part, on the global black level and a first local black level value included in the local black level values.  The individual black reference pixels (e.g., BP1 through BPn) of dark pixel array 107 included in the pixel array 105 are also arranged in rows (e.g., rows R1 to R2) and columns (e.g., columns C1 to Cx) to capture one or more black reference signals for determining a global black level value of 
Morino et al. (US 2015/0163424) teaches an imaging device that includes a lead integration unit, a main integration unit, and a correction unit.  The lead integration unit integrates and averages, in a first integration region, signals of a plurality of first light-shielded pixels in a light-shielded area.  The main integration unit integrates and averages, in a second integration region that is determined based on a result integrated and averaged by the lead integration unit, signals of a plurality of second light-shielded pixels in the light-shielded area.  The correction unit determines a reference black level based on a result integrated and averaged by the main integration unit and corrects a black level of a signal of a light receiving pixel using the determined reference black level (par. [0015]).  For example, in the signal processing device 11, a reference black level Vfbc is set in advance as a target value of the black level for the signal of the light-shielded pixel P4 in the FBC optical black area 124.  The 
signal processing device 11 obtains a clamp parameter CP for specifying an analog gain of the pixel signal, such that the black level of the signal of the light-shielded pixel P4 becomes the reference black level Vfbc, and supplies the clamp parameter CP to the reference-voltage generation unit 20 of the imaging sensor 10.  In response thereto, the reference-voltage generation unit 20 of the imaging sensor 10 determines a slope to be used when generating a 

	Xu et al. (US 2009/0160979) teaches a method and an apparatus for row-wise dark level non-uniformity compensation of imaging sensor pixel signals.  A column dependent dark reference value is determined as one of a linear and parabolic function of signal values from two areas of dark reference pixels and a column location and then used for dark level non-uniformity compensation of signal values from imaging pixels. The flowchart of FIG. 6 illustrates a process for dark level non-uniformity compensation using two dark columns 29 and 39, with dark reference pixels in areas 26 and 36, respectively, in the same row as each row 
of area 20 of FIG. 5.  Initially, the signal values of the dark reference pixels in a row n of area 26 (FIG. 5) are read out (step 2000).  Then, the signal values of the dark reference pixels in row n of area 36 (FIG. 5) are read out (step 2010).  The read out dark reference pixel signal values of row n of area 26 (FIG. 5) and area 36 (FIG. 5) are processed to determine a dark reference value for use in dark level non-uniformity compensation of the signal values of imaging pixels in row n of area 20 (FIG. 5) (step 2020).  Then, the signal values of the imaging pixels in row n of area 20 (FIG. 5) are read out (2030).  A dark level non-uniformity compensated imaging pixel signal value is then determined for each imaging pixel of row n as a function of the determined dark reference value (2040).  (See Figs. 5 & 6 and para. [0023]-[0027]). 
However, none of the prior of record teaches or fairly suggests, either alone or in combination, the method and system as recited in independent claims 1, 13 and 25 that includes (emphasis highlighted) “sequentially computing, for each of a plurality of pairs of sets of dark reference pixels of an image sensor, absolute differences in dark signal levels of the pair of sets of dark reference pixels; accumulating the absolute differences in dark signal levels; and estimating a noise level of the dark reference pixels of the image sensor based on the accumulated absolute differences.”
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NHAN T TRAN/Primary Examiner, Art Unit 2697